Citation Nr: 0329809	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  93-21 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for claimed asthma.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from June 2, 1975 to July 1, 
1975.  He had service in the National Guard and Reserve from 
1978 to 1992 with verified periods of active duty for 
training (ACDUTRA), to include from April 30, 1978 to 
November 23, 1978, from September 9, 1985 to September 20, 
1985 and for 12 days during an unknown period from January 
1987 to January 1988.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision by the 
RO.  

The Board remanded the case to the RO in March 1996 for 
additional development of the record.  

In a decision promulgated in September 2000, the Board found 
that the veteran had presented a well-grounded claim of 
service connection and remanded that matter to the RO for 
further development of the record.  


FINDINGS OF FACT

1.  The veteran's asthma disorder is shown to have 
unequivocally existed prior to his period of ACDUTRA in 1987.  

2.  The pre-existing asthma is not shown to have undergone an 
increase in severity during his brief period of ACDUTRA in 
1987.  


CONCLUSION OF LAW

As there is clear and unmistakable evidence that the 
veteran's disability manifested by asthma existed prior to 
ACDUTRA in 1987 and the pre-existing asthma was not 
aggravated by a period of ACDUTRA, the presumption of 
soundness is rebutted.  38 U.S.C.A. §§ 1111, 1131, 1137, 
1153, 5107(a) (West 2002); 38 C.F.R. § 3.303, 3.304, 3.306 
(2003).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VCAA Compliance

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, informed him 
of the evidence needed to support his claim.  VA has met its 
duty to inform the veteran.  

The Board concludes that the discussions in the RO's 
decision, Statement of the Case and Supplemental Statement of 
the Case informed the veteran of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Hence, the Board finds that VA has fulfilled any duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to reopen the claims, to provide notice of the 
veteran's responsibility to provide evidence, and to provide 
notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  He was 
advised of the evidence necessary to substantiate his claim.  

In this regard, the Board notes that, by virtue of the June 
2003 letter issued during the pendency of the appeal, the 
veteran and his representative have been advised of the law 
and regulations governing his claim, and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims folder.  

Furthermore, the veteran was scheduled for VA examinations in 
October 2001 and September 2002.  He failed to report for 
either examination or provide good cause for his failure to 
report.  Hence, the claim is ready to be considered on the 
merits.  

Hence, a remand for the RO to address the VCAA again would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  


II.  Service Connection

The veteran contends that he suffers from asthma that was 
aggravated during a period of ACDUTRA in June 1987.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty for training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 2003).  

The law further provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2003).  

In determining whether there is clear and unmistakable 
evidence that the injury or disease existed prior to service, 
consideration is given to the history recorded at the 
induction examination, together with all other material 
evidence.  Crowe v. Brown, 7 Vet. App. 238, 245-246 (1994).

The Board must determine whether, under 38 U.S.C.A. § 1111 
and 38 C.F.R. § 3.304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  

The determination of whether there is clear and unmistakable 
evidence that a defect, infirmity, or disorder existed prior 
to service should be based on "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1) (2003).  

At this point, the Board cites to a recent opinion of the 
General Counsel which notes an inconsistency between VA's 
regulations and the governing statute with respect to the 
presumption of soundness and aggravation.  

In VAOPGCPREC 2-2003 (July 16, 2003), the General Counsel 
noted that the plain language of this statute provided that 
the presumption of soundness was rebutted only if clear and 
unmistakable evidence established both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  VA's implementing regulation, 
however, omitted the second prong of that standard, and 
stated that the presumption might be rebutted solely by clear 
and unmistakable evidence "that an injury or disease existed 
prior [to service]."  38 C.F.R. § 3.304(b).  

The VA regulations further provided that VA's duty to show by 
clear and unmistakable evidence that a condition was not 
aggravated by service arose only if evidence first 
established that the condition underwent an increase in 
severity during service.  See 38 C.F.R. § 3.306(b).  

Under the VA's regulations, therefore, if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.  Only if the claimant satisfies 
this burden would VA incur the burden of refuting aggravation 
by clear and unmistakable evidence.  

The interpretation reflected in VA's regulations conflicted 
with the language of section 1111.  Contrary to section 
3.304(b), the statute provided that the presumption of 
soundness was rebutted only where clear and unmistakable 
evidence showed that the condition existed prior to service 
and that it was not aggravated by service.  Under the 
language of the statute, VA's burden of showing that the 
condition was not aggravated by service was conditioned only 
upon a predicate showing that the condition in question was 
not noted at entry into service.  

The statute imposed no additional requirement on the claimant 
to demonstrate that the condition increased in severity 
during service.  Because the regulation imposed a requirement 
not authorized by the section 1111, it was inconsistent with 
the statute.  See Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. 
Cir. 1994).  

In summary, the General Counsel opinion held that to rebut 
the presumption of sound condition under 38 U.S.C. § 1111, 
the Department of Veterans Affairs (VA) must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  The claimant was not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attached.  

The provisions of 38 C.F.R. § 3.304(b) were found to be 
inconsistent with 38 U.S.C. § 1111 insofar as section 
3.304(b) stated that the presumption of sound condition might 
be rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service.  Section 3.304(b) 
was therefore invalid and should not be followed.  

In addition, the provisions of 38 C.F.R. § 3.306(b) providing 
that aggravation might not be conceded unless the preexisting 
condition increased in severity during service, are not 
inconsistent with 38 U.S.C. § 1111.  Section 3.306(b) 
properly implemented 38 U.S.C. § 1153, which provided that a 
preexisting injury or disease will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  

The requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applied only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and did not 
apply to determinations concerning the presumption of sound 
condition under 38 U.S.C. § 1111.  

In this case, the April 1975 examination at induction was 
negative for any complaints, findings or diagnosis of asthma 
or a history of asthma.  As such, the veteran is entitled to 
the presumption of soundness with respect to that condition.  
However, the Board finds that the record includes clear and 
unmistakable evidence to show that the asthma existed prior 
to the period of ACDUTRA in 1987.  

The record in this regard includes a statement by a physician 
at Hartford Hospital who indicated that the veteran was 
hospitalized there from June 27, 1985 to July 4, 1985 for 
treatment of an asthma "exacerbation."  

In connection with a "QUADRENNIAL" service examination in 
December 1985, it was noted that the veteran had had 
bronchial asthma with difficulty in breathing and had been 
taking medications since 1983.  

The record shows that the veteran was admitted for treatment 
of asthma at a Naval Hospital on June 6, 1987 and was 
returned to full duty on June 10, 1987.  It was noted that he 
had a long history of asthma with no acute exacerbations from 
1985 to the present.  It was reported that, while on Reserve 
duty, he developed dyspnea and audible wheezing.  It was 
noted that the veteran had not taken his Alupent in the 
previous two days.  

The case was remanded in March 1996 and again in September 
2000.  Pursuant to the directives set forth in the September 
2000 remand, the veteran was scheduled to appear for a VA 
examination to determine the likelihood that the veteran's 
asthma was aggravated during his period of service in June 
1987.  The examination was scheduled for October 25, 2001.  

The veteran did not report to the scheduled examination and 
did not provide good cause for his failure to report.  

In August 2002, the RO issued a letter regarding the VA's 
duty to assist the veteran and what information is necessary 
to substantiate a claim of service connection..  Thereafter, 
the veteran was again scheduled for a VA examination to 
determine the likelihood that the veteran's asthma was 
aggravated during his period of service in June 1987.  

The examination was scheduled for September 12, 2002.  The 
veteran once again did not report to the scheduled 
examination or provide good cause for his failure to report.  

The correspondence sent to the veteran in October 2002 and 
April 2003 was returned as undeliverable.  The RO 
subsequently attempted to locate a current address for the 
veteran, but has been unsuccessful in locating the veteran 
thus far.  

The veteran's service representative indicated in its June 
2003 Statement of Representative in Appeals Case report that 
VA had made efforts to obtain the current address of the 
veteran without success.  

In addition, it was noted that the veteran had not contacted 
VA or the representative regarding his appeal or the 
scheduled examination of September 2002.  

In conclusion, the medical evidence of record unequivocally 
establishes that the veteran's asthma existed prior to a 
period of active duty for training in 1987.  In fact, the 
veteran himself asserts that his asthma was aggravated by 
service and has never asserted that it did not exist prior to 
this service.  

Notwithstanding the veteran's reported history at induction, 
the VA medical records and the veteran's own assertions 
clearly establishes that the veteran admitted to a long 
history of asthma, beginning before the period of ACDUTRA in 
1987.  Based upon this history, the RO concluded that the 
veteran's disability manifested by asthma existed prior to 
his period of ACDUTRA.  

The Board notes, as the veteran's disability is shown to have 
pre-existed service, a determination must then be made as to 
whether the veteran's preexisting seizure disorder underwent 
an increase in severity during service.  A pre-existing 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability was due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2003).  

The underlying disorder, as opposed to the symptoms, must be 
shown to have worsened in order to find aggravation.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993);  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. 3.306(b) (2003).   

In this case, the medical evidence, the Board finds, 
establishes that the veteran's disability manifested by 
asthma did not undergo an increase in severity during service 
during the period of ACDUTRA in June 1987 or any other 
ACDUTRA.  

A service medical examination in 1985 clearly shows that the 
veteran had been suffering from asthma and experiencing 
breathing difficulty and taking medication since 1983.  The 
submitted private medical evidence shows that he was 
hospitalized for eight days for treatment of a similar asthma 
"exacerbation" in June and July 1985.  

The service records show that, during an apparent period of 
ACDUTRA in 1987, the veteran was hospitalized for only four 
days and returned to full duty after another acute episode of 
asthma.  It was reported at that time that he had not had an 
"exacerbation" of the asthma since 1985 and that he had not 
taken his Alupent in the two days prior to the period of 
hospitalization.  

The veteran failed to report to two VA examinations at which 
the examiner was requested to opine as to the likelihood of 
aggravation.  Significantly, no competent evidence has been 
submitted to show an actual underlying worsening of the 
disability during any period of ACDUTRA.  

In the Hunt case, cited to hereinabove, the Court held that 
the presumption of aggravation did not apply to a veteran 
with a preexisting disorder when the medical evidence showed 
only temporary defects during military service and that the 
veteran was asymptomatic at separation.  Id.; see also Sondel 
v. West, No. 98-719 (U. S. Vet. App. Nov. 18, 1999).  

The service medical records show that the veteran underwent 
an acute exacerbation of asthma consistent with his 
demonstrated history of asthma.  The evidence of record in 
the Board's opinion establishes that the veteran's asthma did 
not undergo an increase in severity during the period of 
ACDUTRA in 1987.  There is no indication that the veteran's 
asthma worsened as a result of any other period of service.  

On the basis of the foregoing, the Board finds that, as 
regards the veteran's asthma, the presumption of soundness 
upon entry is rebutted.  See Doran v. Brown, 6 Vet. App. 283 
(1994) (The veteran's statements of pre-existence, in 
addition to other evidence establishing that fact, may be 
enough to rebut the presumption of soundness based on clear 
and unmistakable evidence.)  

In addition, given the evidence of record, the Board must 
conclude that aggravation of the veteran's pre-existing 
asthma by his ACDUTRA in 1987 or any other period of service 
has not been established, and that the claim of service 
connection for an asthma disorder must be denied.  

The preponderance of the evidence is against the claim; 
hence, the benefit-of-the-doubt doctrine is inapplicable.  
See 38 U.S.C.A. §5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).  




ORDER

Service connection for asthma is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

